Case 1:20-cv-04970-MKV Document 3 Filed 06/26/20 Page 1 of 3

 

JUDGE VYSKOCIL
UNITED STATES DISTRICT COURT pepe MED
SOUTHERN DISTRICT OF NEW YORK - oe .

ei} ME 25 PAGE 4
VERTICAL AVIATION NO. 1 LLC, Civil Action Noe peste ey COURT opel
Ho Wis he

Plaintiff

20CV 4970
THE GOVERNMENT OF THE REPUBLIC
OF TRINIDAD AND TOBAGO,

Defendant.

 

 

ORDER

Upon consideration of Plaintiff Vertical Aviation No. 1 LLC’s letter-motion to seal, the

Court hereby GRANTS the motion and orders as follows:

1. The unredacted version of Plaintiffs Complaint, along with Exhibit A to the Complaint,
shall remain under seal.

2. The Clerk of Court is directed to open the case and docket the redacted Complaint on the

 Andise 7 Cong

” Gaited States District Judge

ECF system.

Dated: June 29, 2020

 

 
Case 1:20-cv-04970-MKV Document 3 Filed 06/26/20 Page 2 of 3

JUDGE VYSKOCIL .
SUSMAN GODFREY i 2Q CV 4 O7 0)

A REGISTERED LIMITED LIABILITY PARTNERSHIP
32ND FLOOR
1308 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK [ools-6o023 ang ii" a
212) 336-8330 pet
FAX (212) 336-6340

 

WWW. SUSMANGODFREY.COM

Sure S100 Sure 1400 Sure 3800

[GOO LoulsiANA STREET {900 AVENUE OF THE STARS b2014 THIRD AVENUE
Houston, Texas 77002-5096 Los ANGELES, CALIFORNIA 90067-6029 SEATTLE, WASHINGTON 98101-3000
(713) 651-9366 {a 10) 789-3100 (206) 516-3880

 

 

 

SHAWN J, RABIN

- tere] co!
Direct DiAL (21 2} 471-8347 E-MAIL SRABIN@SUSMANGODFREY.COM

June 26, 2020
Via Paper Filing

Clerk of Court

United States District Court
Southern District of New York
Thurgood Marshall U.S, Courthouse
500 Pearl Street

New York, NY 10007

Re: Vertical Aviation No. I LLC vy. The Government of the Republic of
Trinidad and Tobago

Dear Clerk:

Plaintiff in the above-captioned action offers this letter-motion to seal regarding
redactions contained in Plaintiff's Complaint and one sealed exhibit (Ex. A, the
Settlement Agreement).

This is a breach-of-contract action stemming from Defendant’s lease of one of
Plaintiff's helicopters. Plaintiff originally filed this lawsuit in 2018 and it was
assigned to Judge Keenan (Civil Action No. 1:18-cv-7754). Plaintiff voluntarily
dismissed the case without prejudice after the parties reached a settlement in
2019. The Settlement Agreement provided that Plaintiff would refile its lawsuit if
Defendant failed to comply with the settlement terms. Plaintiff is filing this
lawsuit following Defendant’s failure to comply with the settlement terms.

The limited redactions highlighted in the sealed Complaint, which relate to the
specific monetary and non-monetary terms and conditions of settlement, have
been made to preserve the parties’ privacy and confidentiality interests in
compliance with the terms of their 2019 Settlement Agreement, which prohibits
public disclosure of the terms of that agreement. See Ex. A to the Complaint,
4] 11. Plaintiff also seeks leave to file the Settlement Agreement under seal as
Exhibit A to the Complaint.
Case 1:20-cv-04970-MKV Document 3 Filed 06/26/20 Page 3 of 3

June 26, 2020
Page 2

Plaintiff respectfully requests entry of an order (1) granting this letter-motion to
seal and (2) directing the Clerk of Court to open the case and publicly docket the
redacted version of the Complaint on ECF. A proposed order is attached to this
letter-motion.

Sincerely,

Shawn J. Rabin
